DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species autoimmune diseases in the reply filed on July 29, 2021, is acknowledged.
Claims 11-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The elected species was searched and is rejected for lack of enablement. The search was not extended in accordance with MPEP § 803.02.

Claim Objections
Claim 4 is objected to because of the following informalities:  there is a period after the phrase “such as” and before “circulatory diseases”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 9, 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 
The claims are drawn to a method of protecting, inhibiting or treating a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases, comprising administering a compound of the echinocandin family to a subject in need thereof and in the absence of fungal infection.
The breadth of the claims
The patient population encompassed by the claims includes patients suffering from the autoimmune conditions recited in the specification at page 7, lines 7-10, namely rheumatoid arthritis, 
The State of the Prior Art 
	The prior art establishes that a compound of the echinocandin family is useful as an antifungal agent. In a review published at the time the instant application was filed, Patil et al. (“Echinocandins in antifungal pharmacotherapy,” Journal of Pharmacy and Pharmacology, 69 (2017), pp. 1635–1660) write (abstract):
Clinical studies have demonstrated that the echinocandins – caspofungin, micafungin and anidulafungin – are equivalent, if not superior, to the mainstay antifungal therapies involving amphotericin B and fluconazole. Moreover, echinocandin regimen has been shown to be more cost-effective and economical. Hence, the echinocandins have found favour in the management of invasive systemic fungal infections.

The Examiner is not aware of prior art disclosing the use of a compound of the echinocandin family to treat autoimmune diseases, including autoimmune diseases in the absence of a fungal infection.
The Predictability or Unpredictability of the Art
	The prior art pertaining to the treatment of autoimmune diseases is highly unpredictable. In a review article around the time the instant application was filed, Wang et al. (“Human autoimmune diseases: a comprehensive update,” Journal of Internal Medicine, 2015, 278; 369–395) write that the state of the art in autoimmune disease treatment is modifying specific inflammatory and/or effector pathways with biological agents (p. 388, column 1, last paragraph). Wang et al. emphasize treatment has improved in the past decade but that many challenges remain (p. 388, column 2)
It is clear that the goal for treating patients with autoimmunity is a specific agent that will completely reverse if not cure the disease. At present, this does not exist for any autoimmune disease. By contrast, it is hoped that it would also be possible to modify the host immune system to restore tolerance. Although this is possible in selected mouse models of autoimmunity, it has not proven effective as yet in humans despite many attempts using immunotherapy, including stem cell therapies. 

The Level of Guidance in the Specification
The guidance provided in the specification with respect to administration and dosage is generic.
The specification does not disclose a mechanism by which the claimed compounds of the echinocandin family function to protect, inhibit or treat a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases.
The Presence or Absence of Working Examples
Examples in section I (Examples 1-7) examines the effect of echinocandins on cell survival of human renal glomerular endothelial cells, human renal proximal tubular5 epithelial cells, human astrocytes, human cardiac microvascular endothelial cells, human hepatic sinusoidal endothelial cells, rat primary kidney glomerular endothelial cells and on bovine brain microvascular endothelial cells in an in vitro model of oxygen and nutrient deprivation. Due to their protective effect against oxygen and nutrient deprivation stress on each of these cell lines, the specification concludes that  anidulafungin and the micafungin are useful as cytoprotective agents, in particular in the protection of these cells against deprivation of oxygen and10 nutrients, and especially in protection against ischemia reperfusion processes. The Example in section II examines the cytoprotective action of micafungin and anidulafungin on Sprague Dawley rats in an in vivo10 model of acute renal failure. The specification concludes that aue to their protective effect against the stress of ischemia / reperfusion in rats, micafungin alone and even more so when combined with25 allopurinol is useful as a cytoprotective agents, in particular in the survival of rats against the effects of hot ischemia followed by reperfusion, and especially in acute renal failure. 
The specification fails to provide a single working example demonstrating that the claimed compounds can be used to protect, inhibit or treat a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases. The art does not recognize that an in vitro model of oxygen and nutrient deprivation and an in vivo10 model of acute renal failure is a validated model for autoimmune disease. Therefore, one of ordinary skill in the art would not predict based on the data and working examples in the specification whether the claimed echinocandins would be useful in the claimed method directed to autoimmune disease.
The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed compounds of the echinocandin family would be effective at protecting, inhibiting or treating a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases.
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "for example" and terms “preferably” and “advantageously” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "such as" and term “particularly” and the parenthetical phrases  render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654